Citation Nr: 0838073	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-10 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include status post left total knee arthroplasty and 
status post arthroscopy with degenerative joint disease of 
the left knee, including as secondary to the service-
connected status post arthroscopy, with degenerative changes 
and instability, of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Reno, Nevada (RO).  The veteran timely perfected an appeal. 
 
The veteran testified in May 2006 at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The case was remanded for further development in January 
2007.


FINDINGS OF FACT

1.  The veteran is service-connected for status post 
arthroscopy, with degenerative changes and instability, of 
the right knee.

2.  The evidence of record shows that the veteran's left knee 
disability, including status post left total arthroplasty and 
status post arthroscopy with degenerative joint disease of 
the left knee, is not due to any event or incident of the 
veteran's period of active service, was not present within 
one year after service, and is not caused or aggravated by 
his service-connected right knee disabilities.




CONCLUSION OF LAW

A left knee disability, including status post left total 
arthroplasty and status post arthroscopy with degenerative 
joint disease of the left knee, was neither incurred in nor 
aggravated by service; it is not proximately due to, the 
result of, or aggravated by a service-connected condition; 
and degenerative joint disease of the left knee may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112,1113, 1131, 5103(A), 5107 (West 2002); 38 
C.F.R. §§ 3.3159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
September 2003, October 2003, and March 2004, prior to the 
initial adjudication of his claim in the September 2004 
rating decision at issue.  Subsequent VCCA notice was sent in 
October 2005 and March 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2007, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The veteran was afforded a VA examination in September 2007.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, and statements from the 
veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  In fact, he submitted a VCAA 
Notice Response in May 2008, which stated he had no more 
evidence to submit to substantiate his claim.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Service Connection for a Left Knee Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for arthritis, such as 
degenerative joint disease, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The veteran's service medical records are void of any 
evidence of treatment for a left knee injury.  A December 
1970 examination revealed no complaints or symptomatology 
involving the left knee.  Clinical evaluation of the lower 
extremities was normal.  

Private treatment records reflect that the veteran complained 
of left knee pain in December 2004.  (See Associated 
Pathologists Chartered Report dated December 2004).  The 
veteran reported having undergone a left knee arthroscopy 
about 6 to 7 years prior.  (See North Vista Hospital Report 
dated December 2004).  The veteran was diagnosed with 
degenerative arthritis of the left knee.  He underwent total 
left knee replacement surgery and a synovectomy in December 
2004.

The veteran underwent a VA examination in September 2007.  
The veteran told the examiner that he injured his right knee 
in 1970 when he fell off of a truck ladder.  He reported that 
he continued to experience right knee pain, swelling, and 
instability with recurrent locking, which escalated over the 
years.  He also told the examiner that he started to develop 
left knee pain in 1971, when it started to swell due to over 
use in order to compensate for the injury to the right knee.  
He stated that he was treated by Dr. Welch in the 1980s, but 
the records have since been destroyed.  He had arthroscopy in 
the mid 1990s and underwent total left knee arthroplasty in 
2004.  The examiner noted that the veteran walks with a 
slight antalgic limp.  There was a slight drag of the right 
foot secondary to a mild foot drop.  He noted no unusual shoe 
wear pattern.  There were no calluses of the feet or 
breakdown of tissue.  The examiner rendered a diagnosis of 
post status left total knee arthroplasty with residuals and 
post status arthroscopy with degenerative joint disease 
superimposed on an old ligament injury, with residuals.

The examiner noted that the veteran's service medical records 
reflected an injury involving the ligamentous tear of the 
right knee during active duty military service.  He stated 
that the veteran had subsequently developed a deterioration 
of this condition, including degenerative changes, over the 
years from mechanical stresses placed on the instability from 
the knee joint.  He noted that degenerative osteoarthritis 
had multiple risk factors including natural progressive 
causes due to aging.  Other risk factors include, trauma, 
infection, metabolic diseases such as hyperuricemia and 
nutritional problems.  He concluded that it was not entirely 
possible to determine the exact cause of the veteran's 
present condition due to the multiple factors.  The examiner 
stated that "considering the absence of a direct injury 
during military service and absent any other medical records 
attesting to factors which would cause the veteran's knee to 
deteriorate secondary to a right knee injury, I would have to 
conclude that the veteran's left knee present condition [was] 
less likely as not (less than 50/50 probability) the result 
of or caused by the veteran's right knee service-connected 
condition."

During a May 2006 Travel Board hearing, the veteran, in 
essence, testified that he injured his right knee during 
service and that he continued to have problems with his right 
knee and gait ever since, which required him to depend more 
on his left knee.  He had arthroscopic surgery on both knees 
and eventually a total left knee replacement in December 
2004.  (See May 2006 Hearing Transcript p. 4).

The Board has reviewed all of the above medical records and 
finds no evidence suggesting that a disability of the left 
knee was manifested during or aggravated by service.  In 
fact, the September 2007 VA opinion clearly reflects the 
absence of such a causal relationship, and the Board notes 
that this opinion was based on a claims file review and is of 
substantial probative value as a result.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (bare conclusions without a 
factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Moreover, the evidence of record reflects that treatment for 
a left knee disability began during the mid-1990s- 
approximate 24 years following separation from service.  Even 
if the veteran's recent statement in his claim-that the 
onset of the left knee pain began in 1971-could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment of symptoms for this disorder either in service or 
soon thereafter and the unfavorable September 2007 opinion.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006) (holding the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

The only evidence of record supporting the veteran's claim is 
his own lay opinion as to the cause of his left knee 
disability.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for a left knee 
disability, to include as secondary to a service-connected 
status post arthroscopy, with degenerative changes and 
instability, of the right knee, and this appeal must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).




ORDER

Entitlement to service connection for a left knee disability, 
to include status post left total knee arthroplasty and 
status post arthroscopy with degenerative joint disease of 
the left knee, including as secondary to a service-connected 
status post arthroscopy, with degenerative changes and 
instability, of the right knee, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


